DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
The applicant’s arguments regarding the “steel-associated elements” (see page 2 of arguments) are respectfully not found persuasive. One of ordinary skill in the art would not be able to interpret the metes and bounds of this term; the term is broad such that it can encompass almost all elements in the periodic table of elements. Different elements can be added to steel based on the desired properties.
	The applicant’s arguments concerning 5% actually being 25% greater than 4% which is greater than the examiner thinks (see page 3 of arguments) is respectfully not found persuasive. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996) (MPEP 2145). It is noted that the applicant’s Mn range disclosed in paragraph [0017] of the specification is 3-30 wt%, which is extremely broad; the applicant has not demonstrated criticality anywhere in the specification of either the upper bound or the lower bound of the Mn content. The applicant has not demonstrated how the lower Mn bound of 3% (or 5% in claim 9) would distinguish the claimed invention from the prior art. In fact, the lowest and highest tested Mn values are 6.3 wt% and 7.9 wt% (Table 1 of applicant’s spec); 6.3% is 26% greater than the applicant’s claimed Mn lower bound of 5%. To establish unexpected results over a claimed range, applicants should a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II.). The applicant’s arguments with regard to exceeding the Mn/Al ratio of US ‘387 are moot, because in the Final Rejection mailed 02/03/2021 (hereinafter “Final Rejection”), the rationale was based on staying within the Mn/Al ratio of US ‘387. Rather, the rejection was based on a prima facie case of obviousness where the claimed ranges are close but not overlapping (as discussed above).
	The applicant’s argument with regard to the rejection of the TS and EL based on [0087] of US ‘387 (see paragraph 2 on page 4 of arguments) is respectfully not found persuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). (MPEP 2123 I.). Further, the applicant’s claimed ranges for the elements, TS, and EL ranges are all based on values narrower than actually tested. For example, as discussed above, the applicant only tested Mn values between 6.3-7.9 wt%, but is claiming a much broader range of 5-10 wt%. The applicant has not proven that the claimed TS*EL values would be within the claimed range for the entire range of 5-10 wt% of Mn.
The applicant’s argument with regard to the addition of V from US ‘409 (see last paragraph on page 4 of arguments) is not found persuasive. In response to applicant's argument that the Mn/Al ratio of US ‘409 is outside of the Mn/Al ratio of US ‘387, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant’s argument concerning high resistance to delayed hydrogen crack formation and hydrogen embrittlement (see first paragraph on page 5 of arguments) is respectfully not found persuasive; the examiner has provided rationale in the paragraph bridging pages 6-7 of the Final Rejection. Further, the applicant has not provided any clarification to define or suggest the metes and bounds of these properties in the preamble of the claim.
	In response to applicant's argument regarding the addition of Cr (see page 5, paragraph 2 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Cr content from US ‘409 does not teach away from that of US ‘387.
	The applicant’s arguments that the Examiner has relied on various locations to generate the table which shows overlapping ranges with claim 9, and that US ‘338 pertains to very high manganese steel (pages 6-7 of arguments) are not found persuasive. In the Final Rejection, all of the contents were taken from col. 2 line 51 – col. 3, line 39 of US ‘338, which is a single section describing the inventive ranges. The portions cited in the applicant’s arguments describe particular embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II.).
prima facie case of obviousness according to the cited case law. The Final Rejection has further demonstrated that the steel of JP ‘064 even meets the claimed product-by-process limitations as described in the Final Rejection. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.).
	The applicant’s arguments that JP ‘064 differs from the claimed invention (see page 9 of arguments) are not found persuasive, as the arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996) (MPEP 2145). The applicant has not proven why the steel of JP ‘064 would not possess the claimed features. It is once again noted that the applicant has not demonstrated criticality of any of the claimed ranges. All in wt %, the claimed C range is broad at 0.03-0.5, while the tested values are only 0.19-0.25; the claimed Mn range is >5-10, while the tested values are 6.3-7.9; the claimed Al range is 0.1-4, while the tested values are 1 and 2; the claimed Cr range is >0.1-5, while the tested values are 0.9 and 1; the claimed V range is 0.005 to 1; the claimed Sb range is 0.005-0.3, while the tested values are 0-0.041; and so on (see Table 1 of applicant’s specification). The only statement regarding any likeness of criticality of the elements is in [0059], which states that “steels alloyed with Sb always have a higher 
	Regarding the applicant’s statements that the applicant has provided a showing that the art teaches away from the claimed invention, that US ‘387 and US ‘409 cannot be combined, that the examiner has cherry picked individual values, that the examiner is comparing apples to oranges, and that the examiner has not demonstrated close enough values (see pages 10-11 of arguments) are not found persuasive, for the reasons discussed above. US ‘387 and US ‘409 are both lightweight steel sheets for automobiles; the examiner has relied upon values provided within pertinent prior art and provided rationale for using said values; the claims are broad so as to be read upon by other prior art, even if said prior art (such as JP ‘064) addresses a different problem than the applicant’s disclosed invention; the applicant has not sufficiently distinguished the claims from the prior art; and, close but not overlapping ranges establishes a prima facie case of obviousness, but the applicant can amend the claims or provide evidence to overcome the prima facie case of obviousness by showing that the range is critical (MPEP 2144.05 III A) and/or showing that the prior art teaches away (MPEP 2144.05 III B) (which the applicant has not done).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731